Citation Nr: 0313364	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-30 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extra-schedular disability rating for 
migraine headaches status post head injury, currently 
evaluated as 30 percent disabling.

(The issues of entitlement to service connection bilateral 
knee disorder and for postoperative residuals of vocal cord 
polyps with hoarseness and laryngeal cancer, claimed as 
chronic laryngitis with loss of voice, including as due to 
asbestos exposure, will be the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife 

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1958 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This matter was previously before the Board.  In a December 
1998 decision, in pertinent part, the Board granted the 30 
percent schedular evaluation for service-connected migraine 
headaches, but denied an extra-schedular evaluation.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an April 2000 Memorandum 
Decision, the Court, among other things, vacated the portion 
of the December 1998 Board decision that denied an extra-
schedular evaluation for migraine headaches.  In September 
2000 the Board remanded the case to the RO for additional 
development.  The Board notes that, in December 2002, the 
veteran's representative requested and received an extension 
of time in which to respond to the RO's November 2002 
supplemental statement of the case.  To date, no additional 
evidence or argument has been received.  The appeal is again 
before the Board for final review.  

The Board notes that veteran's appeal originally included the 
issue of service connection for pulmonary disease, including 
emphysema and asbestosis, as a result of asbestos exposure.  
In a March 1998 rating decision, the RO granted service 
connection for interstitial lung disease.  The Board's 
December 1998 decision indicated that this action constituted 
a full grant of benefits on appeal.  However, the Court's 
Memorandum Decision determined that the Board had not 
adequately explained why the allowance of service connection 
for interstitial lung disease precluded a determination of 
service connection for the remaining respiratory disorders 
alleged and remanded the issue to the Board.  In a January 
2002 rating decision issued on remand, the RO granted service 
connection for chronic obstructive pulmonary disease, which 
it rated in conjunction with interstitial lung disease.  The 
associated notice letter to the veteran and his 
representative explained that the action constituted 
resolution of his appeal and that no further action would be 
taken on the issue.  There has been no response from the 
veteran or his representative.  Accordingly, the Board is 
satisfied that the appeal on this issue is fully resolved 
such that the issue is not currently before the Board.  

The Board is undertaking additional development on the issues 
of entitlement to service connection bilateral knee disorder 
and for postoperative residuals of vocal cord polyps with 
hoarseness and laryngeal cancer, claimed as chronic 
laryngitis with loss of voice, including as due to asbestos 
exposure, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of record showing exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, associated with service-
connected migraine headaches status post head injury.




CONCLUSION OF LAW

The criteria for an extra-schedular disability rating for 
migraine headaches status post head injury, currently 
evaluated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.321(b)(1) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the May 1997 rating decision, July 1997 
statement of the case, and March 1998 and November 2002 
supplemental statements of the case, the RO provided the 
veteran and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  By letter dated in September 2000, 
the RO solicited from the veteran additional evidence or 
information needed to secure additional evidence related to 
the appeal, explaining that it would obtain private medical 
records if authorized.  In addition, in a July 2001 letter, 
the RO explained the notice and duty to assist provisions of 
the VCAA, including what evidence VA would attempt to obtain 
on his behalf and the veteran's responsibility to provide 
evidence or information necessary to secure evidence.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
service medical records, VA treatment records, relevant 
private medical records as authorized by the veteran, and 
medical examinations.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  In a September 2000 letter, the RO asked the 
veteran to submit evidence or argument showing that his 
service-connected migraine headaches resulted in marked 
interference with employment.  Review of the claims folder 
reveals no response from the veteran or his representative.  
The Board is satisfied that the duty to assist the veteran 
has been met.  38 U.S.C.A. § 5103A.    

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the September 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

During the January 1997 VA fee-basis neurology examination, 
the veteran related that he had a headache about once a 
month.  Onset was marked by aura with loss of peripheral 
vision.  He then experienced severe, pounding pain, intense 
photophobia, sensitivity to sound, and nausea and vomiting.  
He found it impossible to concentrate or think.  If the 
headache was severe, it took him between four and seven days 
to recover.  If the veteran took aspirin at the beginning of 
the headache, he had fairly good result reducing, but not 
eliminating, the pain.  

The report of the February 1997 VA general medical 
examination indicated that the veteran was employed as a 
maintenance worker.  He had lost five months time from work 
in the past year due to back pain and surgery.  He had 
multiple physical problems, including headache.  

The veteran and his wife testified at a personal hearing in 
December 1997.  Within the previous three to six months, he 
had experienced headaches that included blacking out and 
tunnel vision.  The aftermath took him a week to get over.  
Such headaches had occurred at about once a month in the 
previous four months.  The veteran had the headaches under 
control in about four to six hours if he took medication.  
Without medication, they could last up to 24 hours.      

The veteran was afforded another VA fee-basis examination in 
February 2000.  He related that his migraine headaches were 
responsive to Imitrex.       

VA outpatient notes dated in September 1999 indicated that 
the veteran sought Imitrex for migraine headaches.  He had 
the headaches about once every two weeks.  VA consultation 
note dated in October 1999 related that the veteran had 
headaches two or three times a month.  The associated 
symptoms were unchanged.  Aspirin helped if taken early.  
Imitrex worked well.  The assessment was chronic classic 
migraine, infrequent.  In October 2000, the veteran stated 
that migraines occurred about once every two weeks, although 
he had a two-week period with "back to back" headaches.  

Pursuant to the remands from the Court and the Board, in a 
September 2000 letter, the RO asked the veteran to submit 
evidence in support of his assertion that his migraine 
headaches, which occurred once a month, but lasted for four 
to seven days, constituted marked interference with 
employment.  The RO received no response to this letter.   
  
Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The veteran 
appealed the initial disability rating assigned by the RO 
when it granted service connection for migraine headaches in 
its May 1997 rating decision.  In such an instance, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (on a claim 
for an original or an increased rating, such a claim remains 
in controversy when less than the maximum available benefit 
is awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that the Court affirmed its assignment of a 
30 percent schedular disability rating for migraine 
headaches.  The only issue remaining on appeal is entitlement 
to an extra-schedular evaluation.  A claim may be referred to 
the Compensation and Pension Service for consideration of an 
extra-schedular rating if the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

In this case, the veteran reports having migraine headaches 
on a frequency ranging on average from once a month to once 
every two weeks.  He indicates that the headaches may last 
several hours with medication and up to one day without 
medication.  During the January 1997 VA examination and his 
December 1997 personal hearing, he relates that it could take 
him several days to one week to recover from a severe 
headache.  However, there is no evidence of record, to 
include statements or testimony from the veteran or his 
spouse, demonstrating that the headaches interfere with the 
veteran's ability to work.  In fact, despite discussion on 
this point made by the veteran's representative while the 
appeal was before the Court, discussion from the Board in its 
September 2000 remand, and a direct request from the RO for 
such information, the veteran has not offered any evidence or 
statement showing he had lost any time from work or suffered 
any decrease in work capacity due to headaches.  Only the 
report of the February 1997 VA examination includes evidence 
as to time the veteran lost from work, but that lost time was 
specifically related to back pain and surgery.  Finally, 
there is no evidence or allegation of frequent 
hospitalization associated with headaches.  Accordingly, the 
Board cannot conclude that the disability picture is so 
exceptional or unusual to suggest that the veteran is not 
adequately compensated by the regular rating schedule. Id.; 
see VAOPGCPREC 6-96.  Therefore, the appeal is denied.  


ORDER

An extra-schedular disability rating for migraine headaches 
status post head injury, currently evaluated as 30 percent 
disabling, is denied. 
 



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

